587 F.2d 808
Frank HUTCHISON, Plaintiff-Appellant,v.COMMERCIAL TRADING COMPANY, INC., Defendant-Appellee.
No. 77-1585.
United States Court of Appeals,Fifth Circuit.
Dec. 6, 1978.

Appeal from the United States District Court for the Northern District of Texas; Eldon B. Mahon, Judge.
Donald W. Keck, Dallas, Tex., for plaintiff-appellant.
Joel W. Cook, Barry Allan Brown, Houston, Tex., Franklin H. Perry, Dallas, Tex., for defendant-appellee.
Before THORNBERRY, AINSWORTH and MORGAN, Circuit Judges.
PER CURIAM:


1
AFFIRMED on the basis of the District Court's memorandum and order of dismissal dated January 31, 1977 (427 F. Supp. 662 (N.D.Tex.1977).  See also Houston Furniture Distributors, Inc. v. Bank of Woodlake, N.A., 562 S.W.2d 880 (Houston (1st Dist.) 1978, no writ); American Century Mortgage Investors v. Regional Center Ltd., 529 S.W.2d 578 (Dallas 1975, writ ref'd n. r. e.).